Citation Nr: 1623784	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  08-22 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability manifested as residuals of a stroke.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1963 to November 1967.

This appeal comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2007 rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

In March 2013, the Board denied compensation under 38 U.S.C.A. § 1151 for additional disability manifested as residuals of a stroke.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In a July 2014 Order, the Court granted a Joint Motion for Remand (JMR) by counsel for the Veteran and VA to vacate and remand the Board's March 2013 decision.  Subsequent to the July 2014 JMR, the Board again remanded this matter in September 2014.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Board's November 2014 Remand, the July 2014 Joint Motion for Remand (JMR) vacated the Board's March 2013 decision for failure to provide an adequate statement of reasons or bases for its denial of benefits under 38 U.S.C.A. § 1151.  Specifically, the JMR noted that the Board's decision relied heavily on an incomplete copy of a June 2012 VA examination report and medical nexus opinion.  Review of the record indicated that some pages were missing from the report.

Pursuant to the July 2014 JMR, the Board's November 2014 Remand directed the RO to obtain a complete copy of the June 2012 VA examination report and associate it with the claims folder.  

Review of the record reveals multiple correspondences from the Appeals Management Center to the Hampton VA Medical Center requesting the complete June 2012 VA examination report.  The record also contains multiple requests to rescan the document.  Ultimately, a Report of General Information from the Appeals Management Center (AMC) dated February 13, 2016 states the following:

After an extensive search I certify that relevant medical record (exam report) cannot be obtained as the facility states that they didn't retain a copy of the report and the only copy was placed in the Veteran's paper claims file.  A request was submitted to the scanning vendor to rescan a copy of the exam dated June 2012 from Hampton VAMC.  The document was rescanned and the best available has been associated with the e-folder on June 12, 2012 and labeled as June 2012 Neuro exam missing pages.

The document referenced by the AMC in its report is still missing multiple pages from the examination report.  As the complete copy of the June 2012 VA examination report is apparently not available and further action to obtain a copy appears futile, and because the Court has determined that reliance on the incomplete report is inadequate, the Board finds that there is no alternative other than to Remand for an additional medical opinion.  


Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to an examiner of appropriate knowledge and expertise to determine the nature and etiology of the Veteran's cerebrovascular accident.   It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion is sufficient.

The examiner should render an opinion as to whether it is at least as likely as not that the Veteran's cerebrovascular accident, and any residuals thereof, was proximately caused by hospital care, medical or surgical treatment furnished to the Veteran by VA, in conjunction with his December 2003 treatment at the Hampton VAMC. 

If so, the examiner should also render an opinion as to whether it is at least as likely as not that the proximate cause of the Veteran's disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA, or an event not reasonably foreseeable, including the failure of the Hampton VAMC to conduct proper testing prior to the Veteran's discharge on December 9, 2003 and/or the morning of December 19, 2003; and the failure of the VAMC to have a CT scan tech on staff to conduct a timely CT scan.  (Is there any policy that dictates how often the CT scan department should be manned by staff?)

The examiner must provide reasons for each opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.
The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.
 
2. Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case provide then with an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


